Order entered January 16, 2015




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00308-CR

                            ROBERT EARL OLIVER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1160922-N

                                           ORDER
       The State’s January 16, 2015 second motion for an extension of time in which to file its

brief is GRANTED. The State’s brief, tendered for filing contemporaneously with its motion, is

deemed timely filed as of the date received.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              PRESIDING JUSTICE